         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


HOLLY AND RYAN SWENSON,                         Case No.: 0:21-cv-00130

                      Plaintiffs,
                                                COMPLAINT AND
v.                                              DEMAND FOR JURY TRIAL

MIDFIRST BANK, d/b/a MIDLAND
MORTGAGE COMPANY; EXPERIAN                         1. FCRA, 15 USC §1681 et seq.
INFORMATION SOLUTIONS, INC.;
EQUIFAX INFORMATION SERVICES,
LLC; and TRANS UNION LLC,

                      Defendants.


       Plaintiffs Holly and Ryan Swenson (“Plaintiffs”), through their attorneys, allege

the following against Defendants MidFirst Bank, d/b/a Midland Mortgage Company

(“Midland”), Experian Information Solutions, Inc. (“Experian”), Equifax Information

Services, LLC (“Equifax”), and Trans Union LLC (“Trans Union”):

                                      INTRODUCTION

       1.      Plaintiffs’ Complaint alleges violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Experian, Equifax, and Trans

Union each a consumer reporting agency, for reporting inaccurate information on

Plaintiff’s credit report.

       2.      Plaintiffs’ Complaint also alleges violations of the FCRA, against

Defendant Midland for failing to conduct a reasonable reinvestigation after receiving

notice of Plaintiffs’ dispute from Defendants Experian, Equifax, and Trans Union.


                                            1
            CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 2 of 20




                                 JURISDICTION AND VENUE

        3.      The District Court has federal question jurisdiction over these claims

pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1681.

        4.      Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this

district.

        5.      Defendants transact business here; as such, personal jurisdiction is

established.


                                            PARTIES

        6.      Plaintiffs Holly and Ryan Swenson are natural persons residing in the city

of Le Sueur in Sibley County, Minnesota.

        7.      Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. §1681a(c).

        8.      Defendant Midland is a financial institution engaged in the business of

giving credit and collecting debt. Midland is also a furnisher, as defined in 15 U.S.C. §

1681s-2. Upon information and belief, Midland is regularly engaged in the business of

furnishing credit information to the credit reporting agencies. Midland is headquartered at

501 NW Grand Boulevard, Oklahoma City, Oklahoma 73118.

        9.      Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). On information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. §1681a(d), to third


                                              2
          CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 3 of 20




parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.

         10.   Defendant Equifax is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f). Upon information and belief, Defendant is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third

parties. Equifax’s principal place of business is located at 1550 Peachtree Street NW,

Atlanta, Georgia, 30309.

         11.   Defendant Trans Union is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). On information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing consumer reports, as defined in 15 U.S.C. 1681a(d), to third

parties. Trans Union’s principal place of business is located at 555 West Adams Street,

Chicago, Illinois 60661. Trans Union can be served through their registered agent,

Prentice Hall Corporation, located at 801 Adlai Stevenson Drive, Springfield, Illinois

62703.

         12.    Upon information and belief, Defendant Experian, Equifax, and Trans

Union (referenced together as “credit reporting agencies” or “CRAs”) disburse consumer

reports to third parties under contract for monetary compensation.

         13.   At all relevant times, Defendants Midland, Experian, Equifax, and Trans

Union acted through duly authorized agents, employees, officers, members, directors,



                                            3
         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 4 of 20




heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

       14.     Any violations by Defendants were not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.

                               FACTUAL ALLEGATIONS

       15.     Defendants Experian, Equifax, and Trans Union report consumer

information about Plaintiff and other consumers through the sale of consumer reports

(credit reports).

       16.     Defendants Experian, Equifax, and Trans Union credit reports generally

contain the following information: (i) Header/Identifying Information: this section

generally includes the consumer’s Holly and Ryan Swenson, current and prior addresses,

date of birth, and phone numbers; (ii) Tradeline Information: this section pertains to

consumer credit history, and includes the type of credit account, credit limit or loan

amount, account balance, payment history, and status; (iii) Public Record Information:

this section typically includes public record information, such as bankruptcy filings; and

(iv) Credit Inquiries: this section lists every entity that has accessed the consumer’s file

through a “hard inquiry” (i.e., consumer-initiated activities, such as applications for credit

cards, to rent an apartment, to open a deposit account, or for other services) or “soft

inquiry” (i.e., user-initiated inquiries like prescreening).

       17.     Defendants Experian, Equifax, and Trans Union gain access to consumer

information from various sources, including furnishers who provide consumer

                                               4
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 5 of 20




information to Defendants, and information Defendants independently source themselves

or through third party providers/vendors or repositories, including computerized reporting

services like PACER.

       18.    The information reported by Defendants Experian, Equifax, and Trans

Union contribute to consumer creditworthiness, including their FICO Scores, which are

calculated using information contained in Defendants’ consumer credit reports.

       19.    The vast majority of financial services lenders (e.g., banks, creditors,

lender) rely upon credit reports, FICO Scores and other proprietary third-party algorithms

– “scoring” models – to interpret the information in a credit report.

       20.    These algorithms use variables or “attributes” derived from the credit report

to calculate a “credit score,” which ultimately determines consumer creditworthiness.

       21.    FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

       22.    Payment history refers to whether a consumer has paid his or her bills in the

past, and whether these payments have been timely, late or missed.

       23.    The more severe, recent, and frequent late payments are, the greater the

harm to the FICO Score.

       24.    In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently this occurred, and

how many delinquent accounts exist. However, once a delinquent account has been

remedied the longer the account stays current the more a consumer’s FICO Score should

increase.

                                             5
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 6 of 20




       25.    Defendants Experian, Equifax, and Trans Union obtained and reported

Plaintiffs’ consumer bankruptcy information in both the Public Records section of their

consumer credit report, as well as individuals account tradelines.

       26.    Defendants Experian, Equifax, and Trans Union are well aware that the

effect of a discharge Order in a Chapter 7 Bankruptcy is to discharge all statutorily

dischargeable debts other than those that have been reaffirmed in a reaffirmation

agreement or successfully challenged in an adversary proceeding.

       27.    Defendants Experian, Equifax, and Trans Union are also aware of the effect

of a reaffirmation of debt, which excludes the debt from the bankruptcy discharge.

       28.    Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources

Defendants obtain the bankruptcy case information, as well as from information provided

to Defendants from furnishers of account/tradeline information.

       29.    Rather than follow reasonable procedures to assure maximum possible

accuracy, Defendants Experian, Equifax, and Trans Union report information regarding

pre-bankruptcy debts even if that information ignores or contradicts information already

known by them, information provided by furnishers of account/tradeline information,

and/or information contained in public court records that they have obtained through their

independent efforts, or could easily obtain through reasonably available public records.

       30.    Defendants Experian, Equifax, and Trans Union are on continued notice of

their inadequate post-bankruptcy reporting procedures, including pertaining to account

and payment statuses, through the thousands of lawsuits and FTC and Consumer

                                             6
         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 7 of 20




Financial Protection Bureau complaints filed against them for their inaccurate reporting

following a consumer bankruptcy.

        31.   In or around December 2016, Plaintiffs obtained a mortgage from Midland

(“the Account”).

        32.   On or about February 18, 2020, Plaintiffs filed for a voluntary bankruptcy

under Chapter 7 of Title 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Minnesota (St. Paul), petition number 20-30437.

        33.   On or about April 21, 2020, Plaintiffs reaffirmed their obligations under the

Account, whereby Plaintiffs remained personally liable/responsible for continued

payment on the Account. The Account was therefore not included in Plaintiffs’

bankruptcy discharge.

        34.   Plaintiffs received a discharge in bankruptcy court on or about May 26,

2020.

        35.   Before filing for bankruptcy, Plaintiffs never missed a payment on the

Account. Plaintiffs have continued to make timely payments on the Account and are

current on all payments to date on the Account.

        36.   Plaintiffs reaffirmed the Account during bankruptcy, remaining personally

liable for the obligation and the Account (debt) was indisputably not discharged.

Plaintiffs did this to maintain some of their credit history and to rebuild/re-establish credit

through timely monthly payments on the reaffirmed Account.




                                              7
         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 8 of 20




       37.     However, when Plaintiffs pulled their credit reports, Plaintiffs discovered

that Defendants Experian, Equifax, and Trans Union were not reporting the Account’s

positive payment history despite reaffirmation of the debt.

       38.     Defendants Experian, Equifax, and Trans Union’s reporting was therefore

patently false and materially misleading, as the Account was reaffirmed and not

discharged by Plaintiffs’ bankruptcy and Plaintiffs continued to make timely monthly

payments on the Account.

       39.     On or about September 16, 2020, Plaintiffs sent letters to Experian,

Equifax, and Trans Union, each disputing their inaccurate reporting of the Account.

       40.     The letters specifically advised that Plaintiffs did not include the Account

in their bankruptcy and continued to make regular payments on the Account.

       41.     Upon information and belief, Experian, Equifax, and Trans Union received

Plaintiffs’ dispute letters.

       42.     Upon information and belief, Experian, Equifax, and Trans Union

forwarded Plaintiffs’ disputes to Midland within 5 business days of receipt.

       43.     On or about September 30, 2020, Trans Union responded to Plaintiff Ryan

Swenson’s (“Ryan”) dispute letter. Trans Union’s response indicated it deleted the

Account from Ryan’s credit report.

       44.     Upon information and belief, Trans Union failed to respond to Plaintiff

Holly Swenson’s (“Holly”) dispute letter.

       45.     Plaintiff Holly pulled her Trans Union credit report to assure it had been

updated.

                                             8
         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 9 of 20




       46.     Despite deleting the Account from Ryan’s consumer report, Trans Union

continued to inaccurately report the Account as though it were included and discharged in

Holly’s bankruptcy. Trans Union inaccurately reported the Account as, “Chapter 7

Bankruptcy.”

       47.     Upon information and belief, Trans Union did not investigate Holly’s

dispute and merely forwarded an automated dispute form to Midland. Rather than

perform an investigation based on Plaintiff’s dispute, reasonably available public records,

and information known by Trans Union through Plaintiff’s reported payment history

regarding on the Account, Trans Union merely parroted information furnished by

Midland despite awareness that the information was factually inaccurate and conflicted

with information known by Trans Union.

       48.     Upon information and belief, Experian and Equifax failed to respond to

Plaintiffs’ dispute letters.

       49.     Plaintiffs pulled their Experian and Equifax credit reports to assure these

were accurately updated.

       50.     Experian and Equifax continued to inaccurately report the Account as

though it were included and discharged in Plaintiffs’ bankruptcy.

       51.     Experian inaccurately reported the Account Status as Discharged through

Bankruptcy Chapter 7 on both Plaintiffs’ reports.

       52.     Equifax also inaccurately reported the Account Status as “Included in

Bankruptcy” on Plaintiff Holly’s report.



                                             9
          CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 10 of 20




          53.   Equifax also inaccurately reported the Account Status as “Closed” with

Remarks “Bankruptcy Chapter 7” and “Bankruptcy discharged” on Plaintiff Ryan’s

report.

          54.   Upon information and belief, Experian and Equifax did not investigate

Plaintiffs’ dispute and merely forwarded an automated dispute form to Midland. Rather

than perform an investigation based on Plaintiffs’ dispute, reasonably available public

records, and information known by Experian and Equifax through Plaintiffs’ reported

payment history regarding the Account, Experian and Equifax merely parroted

information furnished by Midland despite awareness that the information was factually

inaccurate and conflicted with information known by Experian and Equifax.

          55.   Upon information and belief, Midland failed to conduct a reasonable

investigation after receiving notice of Plaintiff’s dispute from Experian, Equifax, and

Trans Union. Consequently, Midland continued to furnish inaccurate data to Defendants

Experian, Equifax, and Trans Union.

          56.   Midland furnished patently false and materially misleading information and

failed to conduct a reasonable investigation of Plaintiffs’ dispute of that inaccurate

information despite possessing all of the relevant information.

          57.   Experian, Equifax and Trans Union reported patently false and materially

misleading information, since the Midland Account was reaffirmed and not discharged by

Plaintiffs’ bankruptcy and Plaintiffs continued to make timely monthly payments on the

accounts. These Defendants fail to report the correct payment history and ongoing



                                             10
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 11 of 20




payments, and/or report false payment statuses that indicate that the accounts were

included in and/or discharged in bankruptcy, instead of their true status of reaffirmed.

        58.   Upon information and belief, Experian, Equifax, and Trans Union

additionally and/or alternatively were on notice of Midland’s unreliable procedures to

properly update the reporting of pre-bankruptcy debt that is reaffirmed and may therefore

have reported information contradicted by their own records and/or independent

knowledge in unreasonable reliance on a furnisher.

        59.   As a result of Defendants’ conduct, Plaintiffs have sustained actual

damages including but not limited to, embarrassment, anguish, and emotional and mental

pain.

        60.    Plaintiff Holly applied for a job in or around October 2020. Her application

required her potential employer to review her credit. Plaintiff Holly felt shameful when

her potential employer reviewed her credit, because Plaintiff Holly takes pride in her

work. Defendants’ inaccurate reporting made it appear as though she was abandoned her

mortgage and her home and was therefore untrustworthy.

        61.   Upon information and belief, had Defendants Experian, Equifax, and Trans

Union accurately reported the Account with the accurate payment history, Plaintiffs’

credit score and credit worthiness would have been better.

        62.   Defendants’ conduct exacerbated Plaintiffs’ frustration during the already

stressful post-bankruptcy period by hindering Plaintiffs’ ability to rebuild their credit.




                                              11
       CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 12 of 20




       63.    Upon information and belief Plaintiffs’ applied for credit with Capital One

and were approved at less favorable terms due to Defendants’ inaccurate reporting which

was published to the Capital One in their review of Plaintiffs’ application.

                                        COUNT I
                   Defendants Experian, Equifax, and Trans Union
                   (Violations of the FCRA, 15 U.S.C. § 1681 et seq.)

       64.    Plaintiffs incorporate by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       65.    The FCRA requires credit reporting agencies, like Experian, Equifax, and

Trans Union, to “follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates.” 15 U.S.C. §

1681e(b).

       66.    Defendants Experian, Equifax, and Trans Union violated 15 U.S.C. §

1681e(b) by failing to follow reasonable procedures to assure maximum possible

accuracy of the information included in Plaintiff’s credit file/report, and also by failing to

report accurate information when placed on notice that the information Defendants are

reporting is inaccurate, and/or otherwise contradicted by information known by

Defendants or reasonably available to Defendants.

       67.    Experian, Equifax and Trans Union knew or should have known of their

obligations under the FCRA, especially pertaining to reaffirmed debts during bankruptcy

where the consumer agrees to remain liable for a debt and continues to make payments

on the debt. These obligations are well established by the plain language of the FCRA, in

promulgations of the Federal Trade Commission, well-established case law, and in prior

                                             12
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 13 of 20




cases involving Defendants from which they are on notice of their unreasonable

procedures concerning the inaccurate reporting of debts during and after bankruptcy.

       68.    Upon information and belief, Defendants Experian, Equifax, and Trans

Union regularly conduct voluntary public records searches with the intention of including

bankruptcy information on the credit reports it sells to other parties.

       69.    Upon information and belief, Defendants Experian, Equifax, and Trans

Union voluntarily conducted public records searches and obtained information about

Plaintiff’s bankruptcy.

       70.    The diligence Defendants Experian, Equifax, and Trans Union exercise in

recording consumer bankruptcy filings is not replicated in their reporting of the effect of

bankruptcy proceedings and orders upon certain accounts, including the status of

accounts that are reaffirmed, despite their knowledge thereof and the reported payment

history by tradeline furnishers.

       71.    Consequently, Defendants Experian, Equifax, and Trans Union routinely

report inaccurate, incomplete, outdated, and materially misleading information about

Plaintiffs, without verifying the accuracy of this information, or updating this information

as required by § 1681(e)(b) when they possess information inconsistent with the reported

information, and possess information establishing that the reported information is in fact

inaccurate.

       72.    Defendants Experian, Equifax, and Trans Union inaccurately reported

Plaintiffs’ reaffirmed Account as included in Plaintiffs’ bankruptcy when Plaintiffs



                                              13
       CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 14 of 20




continued to make timely payments on the Account, and remained liable for the Account,

which was excluded from her discharge.

       73.    Defendants Experian, Equifax, and Trans Union therefore negligently

and/or willfully violated 15 U.S.C. § 1681e(b) by failing to use reasonable procedures to

assure maximum possible accuracy of information pertaining to Plaintiffs.

       74.    The inaccurate reporting of Plaintiffs’ information has caused Plaintiffs to

suffer from stress, anxiety, headaches, frustration, and emotional and mental pain and

anguish, a decreased credit score. Moreover, the inaccurate reporting of Plaintiffs’

Account has deprived Plaintiffs of credit opportunities.

       75.    Even after Plaintiffs notified Defendants of the inaccurate information it

included in Plaintiffs’ credit file, Experian, Equifax, and Trans Union continued to

inaccurately report the reaffirmed Account as “included in bankruptcy.”

       76.    When a consumer disputes the accuracy or completion of information

included in a CRA’s credit file, the FCRA requires the agency to either conduct a

reasonable reinvestigation into the disputed information or delete the disputed

information from the consumer’s credit file within thirty (30) days of receiving notice of

the dispute. 15 U.S.C. § 1681i(a)(2)(A).

       77.    When conducting its reinvestigation of disputed information in a consumer

report, the credit reporting agency is required to “review and consider all relevant

information submitted by the consumer.”

       78.    Additionally, the CRA must notify the person who furnished the disputed

information of the consumer’s dispute within five business days of its receipt. When

                                            14
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 15 of 20




notifying the furnisher of the consumer’s dispute, the CRA is to “include all relevant

information regarding the dispute that the agency received from the consumer.” 15

U.S.C. § 1681i(a)(2)(A).

       79.     Thus, in addition to violating the FCRA by failing to follow reasonable

procedures, Defendants Experian, Equifax, and Trans Union additionally violated 15

U.S.C. § 1681i of the FCRA by failing to perform a reasonable reinvestigation of the

disputed Midland Account even after Plaintiffs notified them of the inaccurate

information each reported in Plaintiffs’ credit files.

       80.     Defendants Experian, Equifax, and Trans Union ’s violations of 15 U.S.C.

§ 1681i include, but are not limited to the following:

          i.   Failing to reasonably reinvestigate the inaccurate information Plaintiff

               disputed.

         ii.   Failing to consider all relevant information while investigating Plaintiff’s

               dispute.

        iii.   Failing to include all relevant information when notifying Midland of

               Plaintiff’s dispute.

        iv.    Failing to answer Plaintiffs’ disputes.

       81.     Instead of reasonably reinvestigating Plaintiffs’ dispute, Defendants

continued to report the reaffirmed Account as though it were included/discharged in

Plaintiffs’ bankruptcy.

       82.     Defendants’ acts, as described above, were done willfully and knowingly,

or, alternatively, negligently.

                                              15
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 16 of 20




       83.    Defendants Experian, Equifax, and Trans Union are a direct and proximate

cause, as well as a substantial factor, in causing damage and harm to Plaintiffs.

       84.    As a result of the foregoing violations of the FCRA, Defendants are liable

to Plaintiffs for actual damages, statutory damages, attorneys’ fees and costs, as described

herein and as allowable by law.

                                       COUNT II
                                  Defendant Midland
                   (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))

       85.    Plaintiffs incorporate by reference all the above paragraphs of this

Complaint as though fully stated herein.

       86.    The FCRA requires that furnishers of information like Midland to conduct

an investigation with respect to disputed information, review all relevant information, and

report the results of the investigation to the credit reporting agency. If the investigation

reveals the information is incomplete or inaccurate, report those results to all credit

reporting agencies to which the furnisher has provided the inaccurate information.

       87.    Midland knew or should have known about its obligations under the FCRA.

These obligations are well established in the plain language of the FCRA, in the

promulgations of the Federal Trade Commission, and in well-established case law.

Midland obtained or had available substantial written materials that apprised them of its

duties under the FCRA. Despite knowing these legal obligations, Midland acted

consciously in breaching its known duties and deprived Plaintiffs of their rights under the

FCRA.



                                             16
         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 17 of 20




         88.   Plaintiffs disputed the Midland tradeline through all three national CRAs:

Defendants Experian, Equifax, and Trans Union.

         89.   Thereafter, the credit reporting agencies forwarded Plaintiffs’ disputes to

Midland, notifying Midland that Plaintiffs were disputing the information it had furnished

about the Account.

         90.   Midland received notice of Plaintiffs’ dispute and failed to reasonably

investigate or otherwise take corrective measures despite possessing all relevant

knowledge regarding the dispute.

         91.   Midland continues to furnish inaccurate information about Plaintiffs to all

three CRAs, even though Midland possessed all relevant information about the Account

and the inaccuracy that Plaintiffs disputed.

         92.   The inaccurate Midland account materially and adversely affects Plaintiffs’

credit standing.

         93.   On at least one occasion within the past two years, by example only and

without limitations, Defendant Midland violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing

to fully and properly investigate Plaintiffs’ dispute to Experian, Equifax, and Trans

Union.

         94.   Midland violated sections 15 U.S.C. §§ 1681n and 1681o of the FCRA by

engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and

engaging in conduct that violates 15 U.S.C. § 1681s-2(a), (b), including:




                                               17
         CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 18 of 20




   (a)         Willfully and negligently failing to conduct an investigation of Plaintiffs’

               dispute, despite possessing knowledge, information, and records to

               substantiate Plaintiffs’ dispute;

   (b)         Willfully and negligently failing to review all relevant information

               concerning Plaintiffs’ dispute;

   (c)         Willfully and negligently failing to report the results of investigations to the

               relevant consumer reporting agencies;

   (d)         Willfully and negligently failing to report to the CRAs that the disputed

               information is indeed inaccurate;

   (e)         Willfully and negligently failing to properly participate, investigate and

               comply with the reinvestigations that were conducted by any and all

               consumer reporting agencies concerning the inaccurate information

               disputed by Plaintiffs;

   (f)         Willfully and negligently continuing to furnish and disseminate inaccurate

               credit, account and other information concerning the Plaintiffs to the

               consumer reporting agencies despite actual knowledge of the falsity of the

               reported information; and

   (g)         Willfully and negligently failing to comply with the requirements for

               furnishers of information enumerated in 15 U.S.C. § 1681s-2(b).

         95.   Midland unreasonably refused to take corrective measures required by the

FCRA to correct and/or update Plaintiffs’ consumer information furnished to the national

consumer reporting agencies.

                                               18
        CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 19 of 20




       96.      Midland is a direct and proximate cause, as well as substantial factors in

causing damage and harm to Plaintiff.

       97.      Consequently, Midland is liable to Plaintiffs for the full amount of

statutory, actual and punitive damages, as described herein and as allowable by law.

Additionally, Plaintiffs are entitled to Plaintiffs’ attorneys’ fees and costs, as well as other

such relief permitted by 15 U.S.C. § 1681n and § 1681o.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Holly and Ryan Swenson respectfully request

judgment be entered against Defendants for the following:

             A. Declaratory judgment that Defendants violated the FCRA;

             B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

             C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

             D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

             E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

             and 1681o(a)(2);

             F. Awarding Plaintiffs any pre-judgment and post-judgment interest as may be

             allowed under the law; and

             G. Any other relief that this Court deems appropriate.

                                     JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demands a trial

by jury of all issues triable by jury.



                                              19
CASE 0:21-cv-00130-MJD-ECW Doc. 1 Filed 01/19/21 Page 20 of 20




Respectfully submitted this 19th day of January 2021,



                                  PRICE LAW GROUP, APC

                                     By: s/Jenna Dakroub
                                     Jenna Dakroub
                                     Bar Number: 0401650
                                     Attorneys for Plaintiffs,
                                     Holly and Ryan Swenson
                                     Price Law Group
                                     8245 N. 85th Way
                                     Scottsdale, AZ 85258
                                     Telephone: (818) 600-5513
                                     Fax: (818) 600-5413
                                     E: jenna@pricelawgroup.com




                                    20
